 In the Matter of OIL WELL MANUFACTURING CORPORATIONanEMPLOYEES MUTUAL BENEFIT ASSOCIATIONCase No. C-568AMENDMENT TO ORDERDecember 21, 1939On August 24, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceeding.'On December 6, 1939, Oil Well Manufacturing Cor-poration, the respondent herein, together with International Asso-ciation of Machinists 2 and counsel for the Board, entered into a stipu-lation and agreement in settlement of the case, subject to the approvalof the Board.The stipulation provided, among other things, for amodification of the Order in certain respects.On December 13, 1939,the Board issued an order approving the above stipulation and makingit part of the record in the case.Upon the basis of the above stipulation and upon the entire recordin the case, and pursuant to Section 10 (c) and (d) of the NationalLabor Relations Act, 49 Stat. 449, the Board hereby amends its Orderissued on August 24, 1939, by striking from Section 2 thereof the words"(a) Offer to Ethan Harris immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges;" and by renumbering Sections2 (b), (c), and (d) of the Order by numbering them 2 (a), (b), and(c), respectively.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Amendment to Order.114 N. L.R. B. 1114.'The stipulation indicates that Employees Mutual Benefit Association,the labor organ-ization which filed the original charge in the case, has been superseded by InternationalAssociation of Machinists.18 N. L.R. B., No. 70.519283029-41-vol. 18-34